    Case: 1:19-cv-00016-WAL-GWC Document #: 42 Filed: 06/25/20 Page 1 of 3




                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
MISTY WINTER,                                    ║
                                                 ║
                                                 ║   1:19-cv-00016
                        Plaintiff,               ║
                                                 ║
        v.                                       ║
                                                 ║
VIRGIN ISLANDS TELEPHONE                         ║
CORPORATION d/b/a VIYA and                       ║
VIRGIN ISLANDS WATER AND POWER ║
AUTHORITY,                                       ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║

TO:     Trudy Fenster, Esq.
        Pamela Lynn Colon, Esq.
        Jennifer P. Brooks, Esq.
        Chivonne A.S. Thomas, Esq.
        Robert L. King, Esq.

                             MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court upon Defendant Virgin Islands Water and Power

Authority’s (“WAPA”) “Emergency Motion to Stay of Proceedings and Deadlines for Sixty

Days” (ECF No. 39). Plaintiff filed an opposition thereto (ECF No. 40), and WAPA filed a reply

(ECF No. 41).

        WAPA seeks a 60-day extension to mediation. The only basis for extension offered by

WAPA is that it had a change in counsel after terminating its previous counsel. (ECF No. 39-

1 at 1). In an affidavit, new counsel Robert L. King testified as followed:

        Over the course of the last week a series of unusual circumstances caused
        Defendant Virgin Islands Water & Power Authority to terminate the services
        of their counsel. As a result, Defendant WAPA requested that I take over
        representation of this matter. In order to properly advise my client, I need to
    Case: 1:19-cv-00016-WAL-GWC Document #: 42 Filed: 06/25/20 Page 2 of 3



Winter v. Virgin Islands Telephone Corporation
1:19-cv-00016
Order
Page 2



        be able to review the entire file, including depositions which held as late as last
        week and to the best of my knowledge have not been transcribed.

(ECF No. 39-1 at 1).

        The Court’s authority “to control the disposition of the causes on its docket with

economy of time and effort" implicitly carries with it “the power to stay proceedings[.]”

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In making such a determination, courts “must

weigh competing interests” and strive to “maintain an even balance[,]” id. at 254-55, mindful

that the stay of a civil proceeding constitutes “an ‘extraordinary remedy.’” Walsh Sec., Inc. v.

Cristo Prop. Mgmt., Ltd., 7 F. Supp. 2d 523, 526 (D.N.J. 1998).

        The Court finds that a change of counsel is not enough to establish good cause to allow

for an extension of time to mediate. As pointed out by Plaintiff, “WAPA voluntarily chose to

terminate its Deputy Counsel, Mark Kragel three days prior to the mediation date it agreed

to. It further decided to engage Attorney Robert King to represent it only two days before

the mediate date it agreed to.” (ECF No. 40 at 4). Thus, even though WAPA appears to be

scrambling at the last minute to get itself organized for mediation, the haphazardness of the

situation appears to be a consequence of its own creation. Plaintiff should not suffer a delay

in mediation because of WAPA’s internal corporate decision.

        WHEREFORE, it is now hereby ORDERED that Defendant Virgin Islands Water and

Power Authority’s (“WAPA”) “Emergency Motion to Stay of Proceedings and Deadlines for

Sixty Days” (ECF No. 39) is DENIED.
    Case: 1:19-cv-00016-WAL-GWC Document #: 42 Filed: 06/25/20 Page 3 of 3



Winter v. Virgin Islands Telephone Corporation
1:19-cv-00016
Order
Page 3



                                                 ENTER:

Dated: June 25, 2020                             /s/ George W. Cannon, Jr.
                                                 GEORGE W. CANNON, JR.
                                                 MAGISTRATE JUDGE
